Cite as 2015 Ark. 487

                SUPREME COURT OF ARKANSAS
                                       No.   CV-15-961

J. DAVID JOHN                                     Opinion Delivered   December 17, 2015

                               APPELLANT          MOTION FOR RULE ON CLERK

V.

MEGAN MARIE BOLINDER                              REMANDED TO CIRCUIT COURT
                                                  TO DETERMINE COMPLIANCE
                                 APPELLEE         WITH ARKANSAS RULE OF
                                                  APPELLATE PROCEDURE–CIVIL
                                                  5(b)(1)(C).


                                       PER CURIAM

       Appellant J. David John filed a motion for rule on clerk asking this court to direct the

clerk of the court to file his record and have his appeal docketed or, in the alternative, to

remand this case to the circuit court for compliance with Rule 5(b)(1)(C) of the Arkansas

Rules of Appellate Procedure–Civil. The clerk refused to docket his appeal because the order

for extension of time was inadequate inasmuch as it failed to comport with Rule 5(b)(1)(C)

which requires that the order recite that all parties had an opportunity to be heard. Rule

5(b)(1) provides:

       (1) If any party has designated stenographically reported material for inclusion in the
       record on appeal, the circuit court, by order entered before expiration of the period
       prescribed by subdivision (a) of this rule or a prior extension order, may extend the
       time for filing the record only if it makes the following findings:

       (A) The appellant has filed a motion explaining the reasons for the requested extension
       and served the motion on all counsel of record;

       (B) The time to file the record on appeal has not yet expired;
                                   Cite as 2015 Ark. 487


       (C)All parties have had the opportunity to be heard on the motion, either at a hearing
       or by responding in writing;

       (D) The appellant, in compliance with Rule 6(b), has timely ordered the
       stenographically reported material from the court reporter and made any financial
       arrangements required by its preparation; and

       (E) An extension of time is necessary for the court reporter to include the
       stenographically reported material in the record on appeal.

Ark. R. App. P.-Civil 5(b)(1).

       Although this court has made it clear that we “expect strict compliance with the

requirements of Rule 5(b), and that we do not view the granting of an extension as a mere

formality,” it is our practice to remand cases such as this to the circuit court when the order

extending time for completion of a transcript does not contain the above-referenced

statement. See Wrye v. Wrye, 2009 Ark. 245, 307 S.W.3d 30 (per curiam). Upon remand for

compliance with Rule 5(b)(1), the circuit court shall determine whether the rule was

complied with at the time the original motion for extension of time was filed and granted.

See id. Should the requirements not have been met at the time of the initial motion for

extension and order, the circuit court’s order upon remand should so reflect and be returned

to this court. See id.

       Remanded.




                                              2